Name: Decision No 451/2003/EC of the European Parliament and of the Council of 27 February 2003 amending Decision No 253/2000/EC establishing the second phase of the Community action programme in the field of education "Socrates"
 Type: Decision
 Subject Matter: international affairs;  education;  cooperation policy;  European construction;  management
 Date Published: 2003-03-13

 Avis juridique important|32003D0451Decision No 451/2003/EC of the European Parliament and of the Council of 27 February 2003 amending Decision No 253/2000/EC establishing the second phase of the Community action programme in the field of education "Socrates" Official Journal L 069 , 13/03/2003 P. 0006 - 0007Decision No 451/2003/EC of the European Parliament and of the Councilof 27 February 2003amending Decision No 253/2000/EC establishing the second phase of the Community action programme in the field of education "Socrates"THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 149 and 150 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Economic and Social Committee(2),After consulting the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Section IV, Point B.2 of the Annex to Decision No 253/2000/EC of the European Parliament and of the Council(4) establishes that Community assistance towards the realisation of projects selected for funding under the Community action programme in the field of education "Socrates" (hereinafter referred to as the "programme") will not normally exceed 75 % of the total costs of the project, except in the case of accompanying measures.(2) Decision No 819/95/EC of the European Parliament and of the Council of 14 March 1995 establishing the Community action programme "Socrates"(5) did not stipulate a minimum level of cofinancing.(3) Projects within the decentralised actions of the programme cannot be realised without a significant contribution in the form of staff time and infrastructure support from the organisations involved in the project partnership. The Community assistance granted to these projects does not cover the costs of the contributions of such staff, but may cover up to 100 % of the other costs incurred in realising the project.(4) The target group for such projects is primarily small institutions such as schools and adult education institutes, which generally have limited administrative resources.(5) The Community has not previously required institutions participating in projects within the decentralised actions of the programme to provide information about the cost of the contribution of the staff they employ towards the realisation of the projects.(6) The sums granted as Community assistance to projects within the decentralised actions of the programme are small, averaging EUR 3315 in 2000.(7) The European Parliament in its Resolution of 28 February 2002 on the implementation of the Socrates programme has expressed concern about the disproportionately onerous administrative procedures for beneficiaries of small grants, especially under the Comenius action, and has called on the Commission to propose any legislative changes necessary to abolish the cofinancing requirement for such grants.(8) The Commission in its White Paper - Part II - Action Plan entitled Reforming the Commission committed itself to improving and simplifying its internal and external procedures, as far as they relate to other institutions, Member States and citizens.(9) It is not consistent with the principles of simplification and proportionality to apply a new requirement on the institutions participating in projects within the decentralised actions of the programme to account for the contribution towards their realisation made by staff employed by these institutions, solely in order to demonstrate that the Community assistance does not normally exceed 75 % of the total costs of the project.(10) There is a need therefore to amend the provision contained in the first paragraph of Section IV, Point B.2 of the Annex to Decision No 253/2000/EC in order to permit appropriate flexibility in the application of this cofinancing requirement,HAVE DECIDED AS FOLLOWS:Article 1The first paragraph of Section IV, Point B.2 of the Annex to Decision No 253/2000/EC shall be replaced by the following:"As a general rule, Community financial assistance granted for projects under this programme is intended partially to offset the estimated cost necessary to carry out the activities concerned and may cover a maximum period of three years, subject to a periodic review of progress achieved. In accordance with the cofinancing principle, the beneficiary's contribution may take the form of the provision of the personnel and/or infrastructure necessary for the realisation of the project. Assistance may be granted in advance to enable preparatory visits to take place in respect of the projects in question."Article 2This Decision shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Done at Brussels, 27 February 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentM. ChrisochoÃ ¯dis(1) OJ C 203 E, 27.8.2002, p. 133.(2) OJ C 241, 7.10.2002, p. 97.(3) Opinion of the European Parliament of 3 September 2002 (not yet published in the Official Journal) and Council Decision of 27 February 2003.(4) OJ L 28, 3.2.2000, p. 1.(5) OJ L 87, 20.4.1995, p. 10. Decision as last amended by Decision No 68/2000/EC (OJ L 10, 14.1.2000, p. 1).